—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme *773Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination finding him guilty of violating the prison disciplinary rules that prohibit inmates from possessing a weapon or altering an authorized item. The determination was administratively reversed on January 11, 2002 and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.